Citation Nr: 1634315	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  02-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as mechanical low back pain), to include as secondary to service-connected knee and shoulder disabilities.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected knee and shoulder disabilities.   


REPRESENTATION

Appellant represented by:	Ronald Marzullo, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May to November 1976, with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Florida Army National Guard.  However, the Veteran's service from August 31, 1992 to November 18, 1992 is not considered active service, as the Veteran was participating in hurricane relief operations following Hurricane Andrew at that time.  See 38 U.S.C.A. § 101 (21-24).  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was previously remanded by the Board in March 2007, February 2009, April 2012, and August 2013 in order for the RO to conduct additional evidentiary development.  

The record reflects that there is a pending notice of disagreement (NOD) filed in April 2015 to a March 2015 rating decision that denied service connection for a sleep disorder.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2015).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2015).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in a July 2016 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.




FINDINGS OF FACT

1. The Veteran's low back disability did not have its onset in service, is not otherwise related to service, and is not shown to have been caused or aggravated by his service-connected knee or shoulder disabilities.    

2. The Veteran's cervical spine injury occurred while assisting in relief efforts of Hurricane Andrews in September 1992.

3. The Veteran's cervical spine injury was not incurred during a period of qualifying service, specifically active duty, ACDUTRA or inactive duty for training (INACDUTRA).

4.  The Veteran's cervical spine condition did not have its onset in service, is not otherwise related to service, and is not shown to have been caused or aggravated by his service-connected knee or shoulder disabilities.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 101(24), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 101(24), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A June 2005 letter satisfied VA's duty to notify.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined. 

The Board notes that the VCAA notice was sent after the initial rating decision denying the Veteran's claims.  Both the United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the statement of the case or supplemental statement of the case). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after issuing the September 1996 rating decision, the RO readjudicated the claim in a March 2000 Statement of the Case (SOC) and issued Supplemental SOCs (SSOCs) in June 2001, January 2006, May 2006, August 2008, August 2011, October 2011, May 2013, and September 2014.  In short, any content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  For these reasons, no further development is required regarding the duty to notify.  In any event, the Veteran has not alleged that any content error prevented him from meaningfully participating in the adjudication of his claim. Accordingly, the Board finds that the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records.  In addition, the Veteran's statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was afforded several VA examinations.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

Finally, in March 2007, February 2009, April 2012, and September 2013, the Board remanded the case for additional development.  The Board finds that the RO substantially complied with the Board's remand instructions.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, 10 U.S.C. 
§ 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 
38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

Lumbar Spine Disability 

The Veteran claims entitlement to service connection for a lumbar spine disability.  The record shows several accounts of the onset of the Veteran's low back pain.  Specifically the Veteran asserts that he initially injured his lower back while loading boxes in 1985 during field training in Camp Blending, Florida.  See Service treatment records; June 2014 VA Examination; October 2012 VA Examination.  The Veteran also reported injuring his lower back during a period of ACDUTRA in 1991 and during Hurricane Andrew relief efforts in 1992.  See Service Treatment Records. 

The evidence shows the Veteran has current diagnoses of lumbar strain, mild degenerative joint disease and degenerative joint disease of the lumbar spine with spinal and foraminal stenosis at L4-L5 and L5-S1.  See October 2012 VA Examination; see also July 1996 VA Examination.   

As the record is clear that the Veteran has a current lumbar spine disability, the disputed issue is whether his current lumbar spine disability is related to service.  The Board finds the preponderance of the evidence supports a finding that the Veteran's lumbar spine disability is not related to service.  

The Veterans service records show that the Veteran sought treatment for low back pain in May 1985.  He was diagnosed with mild low back strain, given light duty, and told not to bend or lift anything over 10 pounds for seven days.  A line of duty determination dated May 1985 concluded that the Veteran's low back strain was incurred in the line of duty.  However, there were no additional complaints or treatment for low back pain in the Veteran's service treatment records until 1991.  

The Veteran underwent a physical evaluation on April 17, 1991.  There were no complaints of lower back pain and a clinical evaluation of the spine was normal.  On the report of medical history, the Veteran denied a history of recurrent back pain.  See Service Treatment Records.  However, in July 1991, the Veteran complained of and sought treatment for low back pain.  The Veteran reported that his back injury occurred during a period of ACDUTRA and that he been off from his civilian job for the prior 3 weeks.  The Veteran's personnel records indicate that he was on ACDUTRA from April 6, 1991 to April 20, 1991.  The Veteran's service treatment records show that during that period of ACDUTRA he sought treatment of other ailments including right shoulder, right thumb soreness, and right foot fungus.  In August 1991, fellow service member B.A.B. submitted a statement indicating that she asked the Veteran to help her cart two duffel bags each weighing 75 pounds or more.  She reported that the next day the Veteran complained of back pain.  

However, The Veteran's personnel records indicate that in September 1992, it was determined that the Veteran's back injury did not occur in the line of duty.  See Personnel Records.  

The Veteran also asserts that he injured his lower back while in service in September 1992 while assisting in Hurricane Andrews recovery.  Notably, the Veteran's personnel records show that from August 31, 1992 through November 18, 1992 the Veteran was on active duty for the State of Florida.  

The Veteran was afforded several VA examinations to assist in developing his lumbar spine claim.  

In a July 1996 VA examination report, the examiner concluded that the Veteran's lumber spine showed mild to moderate degenerative joint disease.  Similarly, in a November 1999 report the VA examiner reports that the Veteran's lumbosacral x-rays did not show abnormality and are within normal limits for his age, except for minimal arthritis and disk disease.  

During an October 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's current low back condition was incurred in active duty.  The examiner reasoned that the Veteran's 1985 low back sprain appeared to have resolved with no follow ups documented.  The examiner reported that per the Veteran's medical records, "the Veteran's x-rays did not indicate any abnormality until 2003.  The Veteran was able to perform civilian work as a cable installer and start a private business as a truck driver.  The subsequent claimed injury in 1991 was likely incurred in civilian service as a cable installer per documentation and was not incurred during active duty.  Again, the Veteran's pain appears to be part of a multifocal pain syndrome as per above notes with documentation of DJD in multiple joints."  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiners conducted extensive examinations; the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  

The medical evidence shows that Veteran's 1985 low back pain occurred in the line of duty but was resolved as evidenced by the fact that the Veteran did not seek additional treatment for low back pain until 1991, over five years later.  Regarding the Veteran's claim of a low back injury occurring during a 1991 period of ACDUTRA, it was concluded that the low back injury did not occur in the line of duty.  See Service Personnel Records.  The fact that the Veteran sought treatment for several other ailments during that period also supports the conclusion that the injury did not occur during his period of ACDUTRA.    

In addition, to the extent the Veteran asserts that his current low back disability is a result of the injury suffered during Hurricane Andrews relief efforts, he is not entitled to service connection as a matter of law as service connection benefits are warranted for injuries sustained during Federal service, ACDUTRA, or INACDUTRA.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). See 38 U.S.C.A. 
§§ 1110 , 1131; 10 U.S.C.A. §§ 10106 , 12401 ("members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under the law").

The Board notes that in a December 2001 medical report, Dr. C.J.J. reported that the Veteran's lower back complaints are related to injuries in service.  The report indicates that the Veteran first sought treatment from Dr. C.J.J.'s facility in August 1997 but did not complain of a low back disability.  The Veteran was examined again in November 1999 and degenerative changes of the spine were noted, over 7 years after the Veteran's reported injury.  In addition, the doctor provides no rationale for his conclusions that the Veteran's lumbar spine disability was related to injuries in service.  Thus, Dr. C.J.J.'s opinion is assigned little probative weight.  

Based on the competent lay and medical evidence of record, service connection for a lumbar spine disability is not warranted. 

Cervical Spine Disability 

The Veteran also claims entitlement to service connection for a cervical spine injury.  

The evidence shows that the Veteran has current diagnoses of mild to moderate degenerative joint disease with minimal retrolosthesis of C5 over C6.  See October 2012 VA Examination; June 2014 VA Examination.  As the record is clear that the Veteran has a current disability, the issue that remains disputed is whether or not his cervical spine disability is related to service.  

The Board finds that the preponderance of the evidence shows that the Veteran's cervical spine disability is not related to service.  

The Veteran consistently reports that in September 1992 while in Miami working on the relief effort after Hurricane Andrew, he repeatedly loaded heavy items into a van and experienced neck pain.  

During an October 2012 VA examination, the examiner that it was less as likely as not that the Veteran's cervical spine condition was incurred during service.  The examiner reasoned that the he Veteran's claimed single episode cannot account for the multilevel mild degenerative of the cervical spine.  He further reports that the Veteran's pain appears to be part of a multifocal pain syndrome.

As noted above, to the extent the Veteran asserts that his current cervical spine disability is a result of an injury suffered during Hurricane Andrews relief effort service connection must be denied as a matter of law.  Periods of State activation are not eligible for service connection benefits.  See 38 U.S.C.A. §§ 1110, 1131; 
10 U.S.C.A. §§ 10106, 12401; see also Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003); Allen v. Nicholson, 21 Vet. App. 54 (2007).

In sum, the Veteran's reported cervical spine injury did not occur during a period of qualifying service.  Furthermore, the law and medical evidence of record are silent for a cervical spine injury or disability incurred during any other period of service.  Therefore, service connection for a cervical spine disability is not warranted. 

Secondary Service Connection 

The Veteran, through his attorney, has argued that his low back and cervical spine disabilities may be secondary to his service-connected bilateral shoulder and knee disabilities.  See February 2003 statement from Attorney.

During a June 2014 VA examination, the examiner opined that the Veteran's current lumbar and cervical spine disabilities are less likely as not proximately due to or a result of his service-connect shoulder disabilities or bilateral knee disabilities.  The examiner reasoned that review of the medical literature shows no documentation to indicate that a shoulder injury or knee injury would cause a lumbar or cervical spine disability without a severe limp, which is not demonstrated in the Veteran's gait.  

The examiner further opined that it is less likely than not that the Veteran's current lumbar spine and cervical spine disability is aggravated by his shoulder and bilateral knee disabilities.  The examiner reasoned that review of the medical literature shows no indication that a shoulder injury or knee disability could aggravate a lumbar or cervical spine without a severe chronic limp, which is not demonstrated in the Veteran's gait.

While the Veteran is competent to report his symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's lumbar and cervical spine disabilities are related to his service-connected knee and shoulder disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran is not competent to opine as to the etiology of his cervical and lumbar spine disabilities and the VA examiners opinions must be afforded more probative weight. 

In summary, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's lumbar spine and cervical spine disabilities are not related to service and not caused by or aggravated by his service-connected knee and shoulder disabilities.  Accordingly, service connection for lumbar spine and cervical spine disabilities is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lumbar spine disability (claimed as mechanical low back pain), to include as secondary to service-connected knee and shoulder disabilities, is denied.

Entitlement to service connection for a cervical spine disability, to include as secondary to knee and shoulder disabilities, is denied.   


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


